Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/17/2020 is considered by the examiner.

Claim Rejections - 35 USC § 101
4.	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing a search query; identifying an associated information; returning a search result identifying an aspect of a business of a particular client. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, 
Claim 1:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of accessing a plurality of electronic activities; identifying an electronic activity and a first participant; parsing the electronic activity; determining a relationship; identifying a first record object of the system; storing a first association between the electronic activity and the first record; determining a second record object of a second record object type; identifying using a match policy, a third record; and storing a second association.
The accessing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more processors” in the claim.  That is, other than reciting “one or more processors” in the claim, nothing in the claim precludes the accessing step from practically being performed in the human mind.   This limitation is a mental process.
Each identifying, parsing and determining limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind.  That is, nothing in the claim precludes the identifying step from practically being performed in the human mind.  For example, the claim encompasses the user manually (1) identifying an electronic activity, (2) parsing the electronic data to extract data for matching, and (3) if no match is found then identifying another data.  Each limitation is a mental process.  
Each storing limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that storing a first association and a second association from practically being performed in the human mind.  Thus, this limitation is also a mental process.  

No.  The claim recites no specific additional elements except that the claim recites a “one or more processors” in the claim.  
This generic “one or more processors” recitation is no more than mere instructions to apply to exception using a generic 
The claim is directed to the abstract idea.

No.  As discussed with respect to Step 2A Prong 2, the recitation of “one or more processors” in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Claims 11 and 20 are rejected due to the similar analysis of claim 1.  Claims 2-6, 10 and 12-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element in claims 2-6, 10 and 12-16 represent a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “mental processes” group of abstract ideas.  Each additional step is 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

6.	Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 10,509,786.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,509,786.  
Claim 1.  A method comprising:
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers;
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities accessed from one or more servers of a first entity;
identifying, by the one or more processors, a first participant of the electronic activity associated with the first entity and a second participant of the electronic activity associated with a second entity;
parsing, by the one or more processors, the electronic activity to extract data for matching the electronic activity to one or more record objects of a system of record of the first entity;
responsive to parsing the electronic activity:
     determining, by the one or more processors, whether a record object identifier indicating a relationship between the first entity and the second entity is included in the electronic activity;
     responsive to determining that the record object identifier is included in the electronic activity:
          identifying, by the one or more processors, a first record object of the system of record that includes an instance of the record object identifier, the first record object of a first record object type; and
          storing, by the one or more processors, a first association between the electronic activity and the first record object; and
     responsive to determining that the record object identifier is not included in the electronic activity:
          determining, by the one or more processors, a second record object of a second record object type corresponding to the second entity;
          identifying, by the one or more processors, using a matching policy, a third record object of the first record object type linked to the second record object and identifying a third entity; and
          storing, by the one or more processors, a second association between the electronic activity and the third record object. 

Claim 6. The method of claim 1, further comprising: extracting, by the one or more processors, text of a body of the electronic activity; determining, by the one or more processors and using natural language processing, from the text of the body, an identifier identifying the third entity; and identifying, by the one or more processors, the third record object based on the identifier. Claim 7. The method of claim 6, further comprising: determining, by the one or more processors, a candidate identifier based on the text of the body of the electronic activity; identifying, by the one or more processors, a plurality of entity identifiers, each of the plurality of entity identifiers associated with a record object associated with the second record object; and selecting, by the one or more processors, the identifier associated with the third entity from the plurality of entity identifiers based on a similarity score between the candidate identifier and the identifier associated with the third entity in a vector space satisfying a threshold. 
Claim 1.  A method comprising:
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers;
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities accessed from one or more servers of a first entity;
identifying, by the one or more processors, a first participant of the electronic activity associated with the first entity and a second participant of the electronic activity associated with a second entity;
parsing, by the one or more processors, the electronic activity to extract data for matching the electronic activity to one or more record objects of a system of record of the first entity;
responsive to parsing the electronic activity:

     responsive to determining that the record object identifier is included in the electronic activity:
          identifying, by the one or more processors, using the record object identifier, a first record object of the system of record that includes an instance of the record object identifier, the first record object of a first record object type; and
          storing, by the one or more processors, in one or more data structures, a first association between the electronic activity and the first record object; and
     responsive to determining that the record object identifier is not included in the electronic activity:
          determining, by the one or more processors, a second record object of a second record object type corresponding to the second entity;
          







          identifying, by the one or more processors, text of a body of the electronic activity; 
          determining, by the one or more processors, from the text of the body, an entity identifier identifying a third entity;
          identifying, by the one or more processors, using a matching policy, based on the entity identifier identifying the third entity, a third record object that is
of the first record object type,
linked to the second record object, and
identifying the third entity; and
          storing, by the one or more processors, in the one or more data structures, a second association between the electronic activity and the third record object. 




Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0078150 (hereinafter Rashad) in view of U.S. 2014/0172872 (hereinafter Hyatt).

Regarding claims 1, 11 and 20, Rashad discloses a method comprising:
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts of one or more data source providers ([0019, 0021 and 0028]; analyzing email traffic to identify business relationships, wherein the analysis of email traffic represents the access of the electronic activities);
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities accessed from one or more servers of a first entity ([0019]; representing the record object type and one or more object fields with the associated values);
identifying, by the one or more processors, a first participant of the electronic activity associated with the first entity and a second participant of the electronic activity associated with a second entity ([0021]; email analyzer may group, sort and/or classify relationships of the target individual);
analyzing, by the one or more processors, the electronic activity to extract data for matching the electronic activity to one or more record objects of a system of record of the first entity ([0019, 0033, 0040]; email analyzer may use the filtered and/or correlated email data to determine a volume of email traffic sent to and/or from the target individual);
responsive to parsing the electronic activity:
determining, by the one or more processors, whether a record object identifier indicating a relationship between the first entity and the second entity is included in the electronic activity ([0021 and 0041]; identifying Person A or other individuals based on being the recipient of email represents the identification of the candidate record objects, wherein the identification of the recipient represents the second policy rule for identifying the candidate record objects);
responsive to determining that the record object identifier is included in the electronic activity: identifying, by the one or more processors, a first record object of the system of record that includes an instance of the record object identifier, the first record email analyzer may use the filtered and/or correlated email data to determine a volume of email traffic sent to and/or from the target individual); and storing, by the one or more processors, a first association between the electronic activity and the first record object ([0007, 0035 and 0038]; storing information regarding the sorted relationships; and memory may store processing instructions, queries, results of queries, email data),
responsive to determining that the record object identifier is not included in the electronic activity: determining, by the one or more processors, a second record object of a second record object type corresponding to the second entity; identifying, by the one or more processors, using a matching policy, a third record object of the first record object type linked to the second record object and identifying a third entity ([00020-021]; the target individual is external to and/or not affiliated with the enterprise; and identifying the possible relationships which the target individual has with a person in the enterprise and persons outside of, or not belonging to, the enterprise); and
storing, by the one or more processors, a second association between the electronic activity and the third record object ([0007, 0035 and 0038]; storing information regarding the sorted relationships; and memory may store processing instructions, queries, results of queries, email data). 
Rashad does not explicitly disclose the feature of parsing scheme.  However, such feature is well known in the art as disclosed by Hyatt ([0045]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Hyatt in the system of Rashad in view of the desire to enhance the data maintaining and organizing process by utilizing the analyzation scheme resulting in improving the sorting and correlation of email information.  

Regarding claims 2 and 12, Rashad in view of Hyatt discloses the method wherein determining the second record object further comprises: parsing, by the one or more processors, the electronic activity to identify a domain associated with at least one participant of the electronic activity; and selecting, by the one or more processors, the second record object based on the domain associated with the at least one participant of the electronic activity (Rashad: [0028 and 0054]) and  (Hyatt: [0045]).  Therefore, the limitations of claims 2 and 12 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 3 and 13, Roshad in view of Hyatt discloses the method further comprising: identifying, by the one or more processors, a plurality of candidate record objects of the first record object type linked to the second record object; selecting, by the one or more processors, the third record object from the plurality of candidate record objects based on a match score between the third record object and the electronic activity (Roshad: [0020-0021]) and (Hyatt: [0031]).  Therefore, the limitations of claims 3 and 13 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 4 and 14, Roshad in view of Hyatt discloses the method further comprising: identifying, by the one or more processors, a plurality of candidate record objects of the first record object type linked to the second record object; and wherein parsing the electronic activity to extract data includes parsing, by the one or more processors, the electronic activity to generate activity field-value pairs; and wherein identifying the third record object comprises 

Regarding claims 5 and 15, Roshad in view of Hyatt discloses the method wherein identifying the third record object further comprises identifying the third record object based on an intent of the first participant or the second participant (Roshad: [0040-0041]). 

Regarding claims 6 and 16, Roshad in view of Hyatt discloses the method further comprising: extracting text of a body of the electronic activity; determining and using natural language processing, from the text of the body, an identifier identifying the third entity; and identifying the third record object based on the identifier (Roshad: [0020, 0032 and 0040]).
Regarding claim 10, Roshad in view of Hyatt discloses the method wherein the electronic activity is a first electronic activity and the method further comprising: receiving, by the one or more processors, a second electronic activity; determining, by the one or more processors, that the second electronic activity is related to the first electronic activity; and selecting, by the one or more processors, the third record object based on determining that the second electronic activity is related to the first electronic activity (Roshad: [0019, 0033 and 0046]). 
Allowable Subject Matter
10.	Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claims 7 and 17, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer-readable storage medium, or a method comprising, in addition to the other recited features of the claim, the features of determining, by the one or more processors, a candidate identifier based on the text of the body of the electronic activity; identifying, by the one or more processors, a plurality of entity identifiers, each of the plurality of entity identifiers associated with a record object associated with the second record object; and selecting, by the one or more processors, the identifier associated with the third entity from the plurality of entity identifiers based on a similarity score between the candidate identifier and the identifier associated with the third entity in a vector space satisfying a threshold in the manner recited in claims 7 or 17.
Regarding claims 8 and 18, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer-readable storage medium, or a method comprising, in addition to the other recited features of the claim, the features of determining an intent of a participant of the electronic activity based on an embedding vector generated based on text of a body of the electronic activity; and where identifying the third record object of the first record object type is based on the intent of the participant in the manner recited in claims 8 or 18.
Regarding claims 9 and 19, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer-readable storage medium, or a method .

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161